Citation Nr: 0632182	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
eye retinal tear, claimed as secondary to service connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for loss of right eye due to retinal tear.  

In July 2004 the Board remanded the claim for further 
development.  That development has been completed.  


FINDING OF FACT

The weight of the competent medical evidence indicates that 
residuals of a right eye retinal tear are not etiologically 
related to service, nor were they caused or aggravated by the 
veteran's service connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for residuals of a right eye retinal tear 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A November 2004 VCAA letter informed the veteran of the 
information and evidence required to grant service connection 
for residuals of a right eye retinal tear, claimed as 
secondary to service connected diabetes mellitus.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the November 
2004 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised to submit any 
evidence in his possession pertinent to the claim on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case, however, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The May 2006 
supplemental statement of the case (SSOC) considered the 
claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
The November 2004 VCAA letter provided notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  While notice on these two elements was 
included in the May 2006 SSOC, the United States Court of 
Appeals for the Federal Circuit has held that the duty to 
notify cannot be satisfied by reference to various post-
decisional communications, such as the SSOC.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Nevertheless, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded a VA eye examination in 
March 2002, with a follow-up opinion in February 2006, to 
evaluate his condition

The July 2004 remand included a directive to contact the 
veteran and request that he provide the names and addresses 
of all health care providers who had treated him for his 
right eye retinal detachment and tear since 1994.  

In the November 2004 VCAA letter, the Appeals Management 
Center (AMC) asked the veteran to identify the names, 
addresses, and approximate dates of treatment for all VA and 
private health care providers who had treated him for a right 
eye retinal detachment and tear since 1994.  The veteran was 
also requested to complete and return enclosed VA Forms 21-
4138 and 21-4142 for all VA and private treatment, 
respectively.  The veteran did not respond to this request.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  As the veteran has not provided any 
information regarding treatment records regarding the right 
eye not previously associated with the claims file, he has 
not adequately identified the records and it is not possible 
for VA to obtain them.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
refers to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen at 448.  

Service medical records indicate normal eyes at the December 
1968 pre-induction examination, with far vision 20/400 in the 
right eye, corrected to 20/50.  In June 1969 the veteran 
presented with dark sensation in the right eye.  The 
impression was a congenital anomaly in the right optic disk.  
Eyes were noted to be normal again at the November 1970 
separation examination, with far vision 20/400 in the right 
eye, corrected to 20/20.  

The veteran's eyes were noted to be normal at VA examination 
to evaluate PTSD in March 1989.  At another VA PTSD 
examination in March 1995 the veteran reported a detached 
retina with unsuccessful surgical repair in October 1994.  

VA outpatient treatment records from March 1997 to April 2002 
note limited vision/blindness in the right eye secondary to a 
retinal tear.  VA eye clinic outpatient treatment records 
from October 1994 to August 2002 reflect that the veteran 
underwent repair of a rhegmatogenous retinal tear in the 
right eye in October 1994 and include impressions of 
nonproliferative diabetic retinopathy, described as moderate 
and mild, a history of retinal detachment status post scleral 
buckling in the right eye, stable, and ocular hypertension.  
These treatment records do not discuss etiology of the 
retinal detachment.  

At VA examination to evaluate diabetes mellitus in August 
2001 the veteran reported a history of visual problems to 
include a detached retina and glaucoma.  He stated that he 
saw a black dot, but was unsure which eye, and wore glasses.  
He reported that he was unable to see clearly through the 
right eye and that he had undergone buckle treatment to the 
right eye secondary to a detached retina.  He also gave a 
history of laser surgery and stated that previous eye 
examinations had been negative for diabetic retinopathy.  

A VA mental disorders examination in March 2002 included a 
discussion of the veteran's medical and psychiatric history, 
which noted that that the medical history was marked by 
diabetes mellitus resulting in a detached retina in the right 
eye, and that, after two surgeries, the veteran had regained 
only partial sight in the right eye.   

The veteran underwent VA eye examination in March 2002.  The 
reported history included retinal detachment in the right eye 
in 1994 with an unsuccessful buckling repair followed by 
laser surgery, which seemed to have reattached the retina, 
with an unsatisfactory visual result.  Visual acuity in the 
right eye was hand motions at four inches, both with and 
without correction.  Evaluation of external ocular structure 
and function revealed normal pupils and pupillary responses 
to light bilaterally.  Extraocular muscles and muscle balance 
were unremarkable and gross visual fields were full 
bilaterally by confrontation.  Slit-lamp examination of the 
anterior segments of both eyes revealed normal cornea, 
anterior chamber, and iris.  

Fundus examination showed peripheral laser burns at 360 
degrees in the right eye, with the retina flat behind the 
current buckle.  The optic nerve appeared atrophic and the 
right disk appeared within normal limits.  Retinal exam 
revealed a very rare blot hemorrhage and was otherwise 
unremarkable, while the macular area was unremarkable.  The 
impression was the very earliest of diabetic retinopathy, 
background type, status post retinal detachment in the right 
eye with anatomic success but very poor vision, and ocular 
hypertension, currently under treatment with topical 
medication, current management and control barely adequate.  
The examiner did not opine as to etiology of the retinal 
detachment.  

An August 2002 note written on a VA prescription pad 
indicates that the veteran suffered a retinal detachment in 
the right eye in 1994.  

In December 2002 the veteran submitted an article regarding 
proliferative diabetic retinopathy, which stated that the 
condition created the potential for retinal detachment.  

In February 2006, the VA examiner who conducted the March 
2002 eye examination reviewed the claims file in order to 
provide an opinion as to etiology of the retinal tear.  He 
noted that the 1968 enlistment history and physical noted 
5.75 diopters of nearsightedness in the right eye, a very 
significant amount, which is often a cause for retinal hole 
or tear and subsequent retinal detachment.  The examiner also 
noted that proliferative diabetic retinopathy is sometimes 
associated with retinal detachment, but that the veteran did 
not have proliferative type diabetic retinopathy at the time 
of retinal detachment in 1994, and even in 2002 he was only 
found to have "the very earliest of diabetic retinopathy 
background type" (nonproliferative diabetic retinopathy).  

Therefore, the VA examiner stated that, in his medical 
opinion, the 1994 retinal detachment was not a type of 
detachment related in any way to diabetic retinopathy or 
diabetes mellitus, but was rather a retinal detachment caused 
by a retinal tear, which was related to the significant 
nearsightedness present at entry into service.  

The veteran has consistently asserted that his right eye 
retinal tear is the result of service connected diabetes 
mellitus.  While the VA examiner who conducted the March 2002 
VA mental disorders examination, in describing the medical 
history, stated that the veteran's diabetes mellitus resulted 
in a detached retina in the right eye, the VA examiner who 
conducted the March 2002 VA eye examination specifically 
opined in February 2006 that the veteran's right eye retinal 
detachment was not related to diabetes mellitus, but was 
rather the result of nearsightedness which pre-existed entry 
into service.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

While both VA examiners reviewed the veteran's claims file, 
only the VA eye examiner conducted an eye examination.  
Further, the eye examiner discussed the veteran's medical 
history related to the right eye retinal detachment in detail 
and provided a thorough explanation of his February 2006 
opinion.  

The mental disorders examiner did not provide detailed 
discussion of the history or etiology of the retinal 
detachment, rather, it is unclear whether the statement 
regarding diabetes mellitus resulting in a detached retina 
was the examiner's opinion or a statement reported by the 
veteran.  In either event the opinion would not constitute 
competent evidence as to the etiology of the retinal 
detachment.  The veteran is a lay person and is not competent 
to opine as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The mental disorders examiner is a psychologist, and is not 
shown to possess expertise in the field of optometry.  The 
examiner could not, therefore, provide a competent opinion as 
to the relationship between retinal detachment and diabetes 
mellitus.  Black v. Brown, 10 Vet. App. 279, 284 (1997).

Based on the foregoing, the Board finds that the February 
2006 opinion of the VA eye examiner is of more probative 
weight than the statement in the March 2002 VA mental 
disorders examination.  Therefore, as the eye examiner 
provided a competent opinion, based on thorough review of the 
record and examination of the veteran, that right eye retinal 
detachment was not the result of service connected diabetes 
mellitus, and there are no other competent medical opinions 
of record relating the right eye retinal detachment to 
diabetes mellitus, the weight of the evidence is against 
entitlement to service connection for residuals of a right 
eye retinal tear as secondary to service connected diabetes 
mellitus.  

While the veteran himself has consistently claimed that his 
right eye retinal tear was the result of service connected 
diabetes mellitus, as a layperson he is not competent to 
express an opinion as to medical causation, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis, however, service 
medical records are negative for any findings of retinal tear 
and there is no medical opinion of record relating the right 
eye retinal tear to service.  Also, the fact that the record 
does not reflect right eye retinal tear until almost 25 years 
after service, weighs against the finding of a nexus between 
that condition and service.  Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).

In the absence of any competent evidence that residuals of 
right eye retinal tear are proximately due to or the result 
of any of the veteran's service connected diabetes mellitus, 
or are otherwise related to service, the claim must be 
denied.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a right 
eye retinal tear, claimed as secondary to service connected 
diabetes mellitus, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


